 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ISMAIL UBAID-ALLAH,                     Case No. ED CV 18-01540 MWF (RAO)
12                      Petitioner,
13         v.                                ORDER ACCEPTING FINDINGS,
                                             CONCLUSIONS, AND
14   UNITED STATES OF AMERICA,               RECOMMENDATIONS OF UNITED
     et al.,                                 STATES MAGISTRATE JUDGE
15
                        Respondents.
16

17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18
     records and files herein, and the Magistrate Judge’s Report and Recommendation.
19
     The time for filing objections to the Report and Recommendation has passed, and
20
     no objections have been received. Accordingly, the Court accepts and adopts the
21
     findings, conclusions, and recommendations of the Magistrate Judge.
22
           IT IS ORDERED that the motion to dismiss is granted, the motion to
23
     expedite relief is denied as moot, and Judgment shall be entered dismissing this
24
     action without prejudice.
25
     DATED: February 27, 2019
26

27                                        MICHAEL W. FITZGERALD
                                          UNITED STATES DISTRICT JUDGE
28
